Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 11/07/2022.  Claims 1-4, 6-11, 13-18 and 20-24 are pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-11, 13-18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4 6-8, 10, 11, 13-15, 17, 18, 20, 21, 23 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7, 8, 13 and 17 of U.S. Patent No. 10,448,078 in view of Neumeier et al. (US 2014/0201774), herein Neumeier. For example, note the following relationship between claim 1 of the instant application and the patented claim 7.
Application No. 16/555,863
U.S. Patent No. 10,448,078
1. (Currently Amended) A method comprising:
7. A computer-implemented method comprising:
determining at least one targeted on-screen graphic, of a plurality of targeted on-screen graphics, to be output on at least one user device, wherein the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device; and

determining, by a server and based at least on the received target information and the received campaign information, to present a targeted on-screen graphic of the one or more targeted on-screen graphics to at least one target device of the plurality of content presentation devices during presentation of content, wherein the targeted on-screen graphic is generated based on determining data previously viewed on the at least one target device;
causing, based on recognition of content output on the user device, the at least one targeted on-screen graphic to overlay on at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic.

receiving, by a server, expected presentation information indicating a predetermined time duration for an expected presentation of an original on-screen graphic at the at least one target device; and 
generating, by a server and based on the expected presentation information, targeted presentation information to trigger the targeted on-screen graphic to be presented at the at least one target device during the predetermined time duration of the presentation of the original on-screen graphic such that the targeted on-screen graphic is visible and overlays at least a portion of the original on-screen graphic within the presented content such that the portion of the original on-screen graphic is not visible.


However, the patented claims do not explicitly teach automated content recognition of content output on the user device.
In an analogous art, Neumeier, which discloses a system for video processing, clearly teaches automated content recognition of content output on the user device. (Automated content recognition of particular video segments, [0025], [0030], [0038].) 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims by automated content recognition of content output on the user device, as taught by Neumeier, for the benefit of automatically identifying unknown content.  
	Claim 3 of the application corresponds to claim 7 of the patent.
Claim 4 of the application corresponds to claim 7 of the patent.
Claim 6 of the application corresponds to claim 17 of the patent.
Claim 7 of the application corresponds to claim 8 of the patent.
Claim 8 of the application corresponds to claim 1 of the patent in view of Neumeier paragraphs [0025], [0030], [0038].
Claim 10 of the application corresponds to claim 1 of the patent.
Claim 11 of the application corresponds to claim 1 of the patent.
Claim 13 of the application corresponds to claim 17 of the patent.
Claim 14 of the application corresponds to claim 2 of the patent.
Claim 15 of the application corresponds to claim 13 of the patent in view of Neumeier paragraphs [0025], [0030], [0038].
Claim 17 of the application corresponds to claim 13 of the patent.
Claim 18 of the application corresponds to claim 13 of the patent.
Claim 20 of the application corresponds to claim 17 of the patent.
Claim 21 of the application corresponds to claim 1 of the patent.
Claim 23 of the application corresponds to claim 1 of the patent.
Claim 24 of the application corresponds to claim 1 of the patent in view of Neumeier paragraph [0024].
Claims 2, 9 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 and 13 of U.S. Patent No. 10,448,078 in view of Neumeier et al. (US 2014/0201774) in view of Beals et al. (US 2012/0139826), herein Beals. 
Consider claim 2, the patented claims in view of Neumeier clearly teach the at least one targeted on-screen graphic overlays the another on-screen graphic. 
However, the patented claims in view of Neumeier do not explicitly teach the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible.
In an analogous art, Beals, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038].)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims in view of Neumeier by the at least one targeted on-screen graphic overlays the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible, as taught by Beals, for the benefit of providing more user-friendly graphics.
Claim 9 of the application corresponds to claim 1 of the patent in view of Neumeier and Beals.
Claim 16 of the application corresponds to claim 13 of the patent in view of Neumeier and Beals. 
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,448,078 in view of Neumeier et al. (US 2014/0201774) in view of Beyda et al. (US 2005/0166233), herein Beyda. 
Consider claim 22, the patented claims in view of Neumeier clearly teach the at least one targeted on-screen graphic overlays the another on-screen graphic. 
However, the patented claims in view of Neumeier do not explicitly teach the plurality of targeted on-screen graphics are part of a campaign, and determining the at least one targeted on-screen graphic is further based on information associated with the campaign.
In an analogous art, Beyda, which discloses a system for video processing, clearly teaches the plurality of targeted on-screen graphics are part of a campaign, and determining the at least one targeted on-screen graphic is further based on information associated with the campaign. (Campaign target criteria, [0186])
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the patented claims in view of Neumeier by the plurality of targeted on-screen graphics are part of a campaign, and determining the at least one targeted on-screen graphic is further based on information associated with the campaign, as taught by Beyda, for the benefit of conforming to advertisement campaign targeting criteria.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 4, 7, 8, 10, 11, 14, 15, 17, 18, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Beyabani et al. (US 2010/0122287), herein Beyabani, in view of Cao et al. (US 2015/0156530), herein Cao, in view of Neumeier et al. (US 2014/0201774), herein Neumeier.
Consider claim 1, Beyabani clearly teaches a method comprising:

determining at least one targeted on-screen graphic, of a plurality of targeted on-screen graphics, to be output on at least one user device; (Fig. 6: The local ad overlay is selected for output by display 220, [0040], [0045].) and

causing, based on recognition of content output on the user device (Fig. 6: In step 615 the television show being displayed is identified, [0040].), the at least one targeted on-screen graphic to overlay on at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic. (Fig. 7: During display of a national advertisement local information is displayed on top of the advertisement, [0044]-[0048].)

However, Beyabani does not explicitly teach the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device.

In an analogous art, Cao, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device. (The media data is selected based on the user’s viewing history, [0042]-[0045].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani by the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device, as taught by Cao, for the benefit of better targeting the advertisement information to the viewer. 

However, Beyabani combined with Cao does not explicitly teach automated content recognition of content output on the user device. 

In an analogous art, Neumeier, which discloses a system for video processing, clearly teaches automated content recognition of content output on the user device. (Automated content recognition of particular video segments, [0025], [0030], [0038].) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Cao by automated content recognition of content output on the user device, as taught by Neumeier, for the benefit of automatically identifying unknown content.

Consider claim 3, Beyabani combined with Cao and Neumeier clearly teaches the plurality of targeted on-screen graphics are associated with a campaign associated with a plurality of user devices. (Figs. 5A and 5B: Location information 510 and 570 associates the advertisements with a set of STBs, [0031], [0034], [0040] Beyabani.)

Consider claim 4, Beyabani combined with Cao and Neumeier clearly teaches the at least one targeted on-screen graphic is further determined based on one or more unique identifiers associated with one or more of a plurality of user devices. (Fig. 5B: STB ID 560, [0033], [0034] Beyabani)

Consider claim 7, Beyabani combined with Cao and Neumeier clearly teaches the user device comprises at least one of a television, a set-top box, a display monitor, a personal video recorder, a hard drive, or a content receiver. (Fig. 1: Display 220, [0010], [0016] Beyabani)

Consider claim 8, Beyabani clearly teaches an apparatus comprising: 

one or more processors; and memory storing instructions that, when executed by the one or more processors, ([0020]) cause the apparatus to:

determine at least one targeted on-screen graphic, of a plurality of targeted onscreen graphics, to be output on at least one user device; (Fig. 6: The local ad overlay is selected for output by display 220, [0040], [0045]) and

cause, based on recognition of content output on the user device (Fig. 6: In step 615 the television show being displayed is identified, [0040].), the at least one targeted on-screen graphic to overlay on at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic. (Fig. 7: During display of a national advertisement local information is displayed on top of the advertisement, [0044]-[0048].)

However, Beyabani does not explicitly teach the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device.

In an analogous art, Cao, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device. (The media data is selected based on the user’s viewing history, [0042]-[0045].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani by the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device, as taught by Cao, for the benefit of better targeting the advertisement information to the viewer. 

However, Beyabani combined with Cao does not explicitly teach automated content recognition of content output on the user device. 

In an analogous art, Neumeier, which discloses a system for video processing, clearly teaches automated content recognition of content output on the user device. (Automated content recognition of particular video segments, [0025], [0030], [0038].) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Cao by automated content recognition of content output on the user device, as taught by Neumeier, for the benefit of automatically identifying unknown content.

Consider claim 10, Beyabani combined with Cao and Neumeier clearly teaches the plurality of targeted on-screen graphics are associated with a campaign associated with a plurality of user devices. (Figs. 5A and 5B: Location information 510 and 570 associates the advertisements with a set of STBs, [0031], [0034], [0040] Beyabani.)

Consider claim 11, Beyabani combined with Cao and Neumeier clearly teaches the at least one targeted on-screen graphic is further determined based on one or more unique identifiers associated with one or more of a plurality of user devices. (Fig. 5B: STB ID 560, [0033], [0034] Beyabani)

Consider claim 14, Beyabani combined with Cao and Neumeier clearly teaches the user device comprises at least one of a television, a set-top box, a display monitor, a personal video recorder, a hard drive, or a content receiver. (Fig. 1: Display 220, [0010], [0016] Beyabani)

Consider claim 15, Beyabani clearly teaches a non-transitory computer-readable medium storing instructions that, when executed, ([0020]) cause:

determining at least one targeted on-screen graphic, of a plurality of targeted on-screen graphics, to be output on at least one user device; (Fig. 6: The local ad overlay is selected for output by display 220, [0040], [0045]) and

causing, based on recognition of content output on the user device (Fig. 6: In step 615 the television show being displayed is identified, [0040].), the at least one targeted on-screen graphic to overlay on at least a portion of another on-screen graphic output with the content such that the at least one targeted on-screen graphic is visible and obscures the at least a portion of the another on-screen graphic. (Fig. 7: During display of a national advertisement local information is displayed on top of the advertisement, [0044]-[0048].)

However, Beyabani does not explicitly teach the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device.

In an analogous art, Cao, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device. (The media data is selected based on the user’s viewing history, [0042]-[0045].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani by the at least one targeted on-screen graphic is determined based on information indicative of a viewing history associated with the at least one user device, as taught by Cao, for the benefit of better targeting the advertisement information to the viewer. 

However, Beyabani combined with Cao does not explicitly teach automated content recognition of content output on the user device. 

In an analogous art, Neumeier, which discloses a system for video processing, clearly teaches automated content recognition of content output on the user device. (Automated content recognition of particular video segments, [0025], [0030], [0038].) 

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Cao by automated content recognition of content output on the user device, as taught by Neumeier, for the benefit of automatically identifying unknown content.

Consider claim 17, Beyabani combined with Cao and Neumeier clearly teaches the plurality of targeted on-screen graphics are associated with a campaign associated with a plurality of user devices. (Figs. 5A and 5B: Location information 510 and 570 associates the advertisements with a set of STBs, [0031], [0034], [0040] Beyabani.)

Consider claim 18, Beyabani combined with Cao and Neumeier clearly teaches the at least one targeted on-screen graphic is further determined based on one or more unique identifiers associated with one or more of a plurality of user devices. (Fig. 5B: STB ID 560, [0033], [0034] Beyabani)

Consider claim 21, Beyabani combined with Cao and Neumeier clearly teaches determining the time for causing the at least one targeted on-screen graphic to overlay on the at least a portion of another on-screen graphic by determining timing of output of the content on the user device based on the content recognition of the content. (The time the content is provided to the user is identified, [0036], [0040] Beyabani.)

Consider claim 23, Beyabani combined with Cao and Neumeier clearly teaches determining a predetermined time duration of the another on-screen graphic, wherein causing the at least one targeted onscreen graphic to overlay on the at least a portion of another on-screen graphic comprises causing the at least one targeted on-screen graphic to overlay on the at least the portion of another on-screen graphic for the predetermined time duration. (The time duration of the scene is determined and the media data is output during the scene, [0041], [0052] Cao.)

Consider claim 24, Beyabani combined with Cao and Neumeier clearly teaches the output of content on the user device is a time-shifted output of the content. ([0024] Neumeier)

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Beyabani et al. (US 2010/0122287) in view of Cao et al. (US 2015/0156530) in view of Neumeier et al. (US 2014/0201774) in view of Beals et al. (US 2012/0139826), herein Beals.
Consider claim 2, Beyabani combined with Cao and Neumeier clearly teaches the at least one targeted on-screen graphic overlays on the another on-screen graphic such that the at least one targeted on-screen graphic is visible.

However, Beyabani combined with Cao and Neumeier does not explicitly teach the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible.

In an analogous art, Beals, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Cao and Neumeier by the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible, as taught by Beals, for the benefit of providing more user-friendly graphics.
	
Consider claim 9, Beyabani combined with Cao, Neumeier and Beals clearly teaches the at least one targeted on-screen graphic overlays on the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038] Beals.)

Consider claim 16, Beyabani combined with Cao, Neumeier and Beals clearly teaches the at least one targeted on-screen graphic overlays on the another on-screen graphic such that the at least one targeted on-screen graphic is visible and the another on-screen graphic is not visible. (Figs. 3D and 3H: Matrix code 305 is overlaid on the matrix code included in the video so as to completely obscure the matrix code included in the video, [0037], [0038] Beals.)

Claims 6, 13, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Beyabani et al. (US 2010/0122287) in view of Cao et al. (US 2015/0156530) in view of Neumeier et al. (US 2014/0201774) in view of Beyda et al. (US 2005/0166233), herein Beyda.
Consider claim 6, Beyabani combined with Cao and Neumeier clearly teaches determining the at least one targeted on-screen graphic.
However, Beyabani combined with Cao and Neumeier does not explicitly teach the at least one targeted on-screen graphic is further determined based on information indicative of an effectiveness associated with the at least one targeted on-screen graphic.

In an analogous art, Beyda, which discloses a system for video processing, clearly teaches the at least one targeted on-screen graphic is further determined based on information indicative of an effectiveness associated with the at least one targeted on-screen graphic. (Effectiveness profile, [0192])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Cao and Neumeier by the at least one targeted on-screen graphic is further determined based on information indicative of an effectiveness associated with the at least one targeted on-screen graphic, as taught by Beyda, for the benefit of providing more effective advertisements.

Consider claim 13, Beyabani combined with Cao, Neumeier and Beyda clearly teaches the at least one targeted on-screen graphic is further determined based on information indicative of an effectiveness associated with the at least one targeted on-screen graphic. (Effectiveness profile, [0192] Beyda)

Consider claim 20, Beyabani combined with Cao, Neumeier and Beyda clearly teaches the at least one targeted on-screen graphic is further determined based on information indicative of an effectiveness associated with the at least one targeted on-screen graphic. (Effectiveness profile, [0192] Beyda)

Consider claim 22, Beyabani combined with Cao and Neumeier clearly teach the at least one targeted on-screen graphic overlays the another on-screen graphic. 

However, Beyabani combined with Cao and Neumeier do not explicitly teach the plurality of targeted on-screen graphics are part of a campaign, and determining the at least one targeted on-screen graphic is further based on information associated with the campaign.

In an analogous art, Beyda, which discloses a system for video processing, clearly teaches the plurality of targeted on-screen graphics are part of a campaign, and determining the at least one targeted on-screen graphic is further based on information associated with the campaign. (Campaign target criteria, [0186])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Beyabani combined with Cao in view of Cao and Neumeier by the plurality of targeted on-screen graphics are part of a campaign, and determining the at least one targeted on-screen graphic is further based on information associated with the campaign, as taught by Beyda, for the benefit of conforming to advertisement campaign targeting criteria.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425